PD-1333-15

                              CASUE NO. ____________

                                       IN THE

                         COURT OF CRIMINAL APPEALS

                                      OF TEXAS



                              THE STATE OF TEXAS,

                                         PETITIONER

 October 9, 2015                         VS.

                                  ESAW LAMPKIN,

                                        RESPONDENT


                           Petition in Cause No. 42.897-B
                       From the 124th Judicial District Court of
                             Gregg County, Texas and

                              The Court of Appeals for the
                   Sixth District of Texas, Cause No. 06-14-00024-CR


                   MOTION FOR EXTENSION OF TIME TO FILE
                    PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUSTICES OF SAID COURT:

      Comes now THE STATE OF TEXAS, Movant and Petitioner, and files this, its

Motion for Extension of Time to File Petition for Discretionary Review in accordance

with TEX. R. APP. P. 10.5(b) and 68.2(c). In support thereof, Movant respectfully shows

this Honorable Court the following:
   1. The deadline for filing the item in question (a Petition for Discretionary review)

       was: 9/24/2015.

          a.    Appellant/Respondent’s Petition for Rehearing was denied on 8/25/2015.

          b.    This motion is due on or before 10/9/2015. TEX. R. APP. P. 68.2(c).

   2. Length of extension sought: 15 days to and including 10/9/2015, or such date as

       permits the filing of the (attached) Petition for Discretionary Review.

   3. The facts relief on to reasonably explain the need for an extension:

       The undersigned is a Special Prosecutor for the Gregg County District Attorney’s

       Office for purposes of this case only, a solo practitioner, and is not otherwise

       affiliated with the office of the District Attorney. The undersigned had several

       filing deadlines, including this one, on September 24, 2015, and suffered an

       intranet/router (server) failure in his office on that day that could not be fixed in

       time to permit timely filing. The undersigned had no way to predict that these

       problems would occur and no way to access his files pending repairs to the

       equipment.

   4. The number of previous extensions granted regarding the item in question:

       none.

Additionally, a copy of Petition for Discretionary Review is attached hereto as Exhibit.

       WHEREFORE, PREMISES CONSIDERED, Movant respectfully requests that

the Court grant its Motion for Extension of Time to File Petition for Discretionary

Review, permit Movant to file the attached Petition for Discretionary Review, and for




                                            -2-
any other and further relief, whether at law or in equity, to which Movant has shown

itself justly entitled.

                                              Respectfully submitted,


                                              /s/ L. Charles van Cleef

                                              _______________________________
                                              L. Charles van Cleef
                                              State Bar No. 00786305

                                              P.O. Box 2432
                                              Longview, Texas 75606-2432
                                              (903) 248-8244 Telephone
                                              (903) 248-8249 Facsimile

                                              COUNSEL FOR            MOVANT     and
                                              PETITIONER




                                        -3-
       I.   CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has been

forwarded by email/e-filing to:

      Hough-Lewis “Lew” Dunn
      Attorney at Law
      201 E. Methvin, Suite 102
      P.O. Box 2226
      Longview, TX 75606
      dunn@texramp.net

      Office of the State Prosecuting Attorney of Texas
      P.O. Box 13046
      Austin, TX 78711-3046
      information@spa.texas.gov
      and by Fax: 512-463-5724

on this Friday, October 9, 2015.
                                               /s/ L. Charles van Cleef

                                               _________________________________
                                               L. Charles van Cleef




                                         -4-